.;,   '     '   -
          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page 1of1



                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November I, 1987)
                                          v.

                           Luis Miguel Moncada-Morales                                Case Number: 3:19-mj-21913

                                                                                     Jose G Badillo
                                                                                     Defendant's Atto ~ey
                                                                                                                        L
                                                                                                                        "''     Jr'1
                                                                                                                               (I
                                                                                                                               i!.i :•.'J:W
                                                                                                                                              w: !!]
                                                                                                                                               ~ml ...
                                                                                                                                              tb;.•:a ~   .
          REGISTRATION NO. 7495 7298
          THE DEFENDANT:                                                                                                    MAY I 5 2019
           lZl pleaded guilty to count(s) 1 of Complaint
                                                                                                            ~.-~c;-u-.,,,   U,:·,_ Uki J !<'1u 0 \_,,...,-.,..;I
           D was found guilty to count( s)                                           SOUTHEF!N Dl"STfl.lCT Of: CAL1FORNL~
                                                                                     BY                           DEPU I I
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title & Section                     Nature of Offense                                                                  Count Number(s)
          8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                        1

           D The defendant has been found not guilty on count(s)
                                                                                   ~-----------------~


           D Count(s)                                                                  dismissed on the motion of the United States.
                             -----------------~




                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:
                                         \I
                                         D· TIME SERVED                            D _ _ _ _ _ _ _ _ _ _ days

            lZl Assessment: $10 WAIVED lZl Fine: WAIVED
            lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                            charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Wednesday, May 15, 2019
                                                                                    Date of Imposition of Sentence


           Received
                         -DU~S-M~,-~-+------
                                                                                    IIA!LltLOCK
                                                                                    UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                                        3:19-mj-21913
